DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claims 1 and 10, none of the references of record alone or in combination discloses or suggests a display time of the current frame comprises a plurality of row scan time periods, each row scan time period is a scan time of pixels in one row, a scan time of the blank period comprises last W1 row scan time periods in the plurality of row scan time periods, and the last W1 row scan time periods comprise a charge phase and a compensation write-back phase, wherein W1 is a positive integer, the gain value is determined by adopting a formula: A=M/(M-N), wherein A represents the gain value of the sub-pixel to be compensated in the row to be compensated, M represents a quantity of the plurality of row scan time periods included in the display time of the current frame, and N represents a quantity of row scan time periods included in the charge phase, in combination with the other elements of the instantly claimed invention.

Claims 2-4, 6, 8, 9, 11-13, 15-18, and 21-23 depend from claims 1 and 10. Accordingly, claims 1-4, 6, 8-13, 15-18, and 21-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
11 March 2022